               Case 3:15-cv-00318-SDD-RLB            Document 580-4        03/28/20 Page 1 of 54


Nishi Kumar

From:                            Jeffrey Dubner <jeffrey.dubner@gmail.com>
Sent:                            Thursday, March 26, 2020 4:50 PM
To:                              Randy Robert
Cc:                              John Conine; Jeffrey Cody; Caroline Tomeny; Randal J. Robert; Keith J. Fernandez;
                                 Connell L. Archey; Mercedes Montagnes; Rebecca Ramaswamy; Jared Davidson; Jamila
                                 Johnson; Bruce Hamilton; rlospennato@advocacyla.org; Nishi Kumar
Subject:                         Re: Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response
                                 Requested



Randy,

Thank you for your email. To be clear, we represent a certified class of all inmates at Angola who have alleged
-- and proven -- that the DOC's medical system exposes them to an unconstitutional risk of serious harm. We
have an ethical and fiduciary duty to determine whether emergency relief is required while we await the District
Court's order remediating that risk. If Defendants are not willing to provide us with the information we need to
determine whether action is necessary, we will have no choice but to request that the Court reopen limited
discovery to determine if injunctive steps are needed. We requested a meet and confer in the hopes of avoiding
that possibility and ensuring that our need to protect our clients poses the least burden possible on DOC. If we
must seek relief from the Court, it will not be to "interfere" with DOC's operations but to ensure that our clients
are safe despite your intransigence. Of course, we would prefer to work with Defendants to avoid the need of
going to court, but that will require cooperation between the parties given the urgent circumstances.

Below are the types of information we will need to ensure that emergency relief is not necessary at this time.
Again, we are more than willing to discuss with you and/or DOC the least intrusive way to get this information.

        Weekly population numbers for people housed at Angola beginning January 1;
        Documentation of Angola's criteria for transport to an outside hospital for confirmed or suspected
         COVID-10 infection;
        Documentation of trips to outside hospitals, including but not limited to ambulance runs and requests to
         transport by both Angola and the outside hospitals;
        Any criteria for who is being given a COVID-19 test and information on who is administering that
         screening;
        How many ventilators are available at Angola and where those ventilators are located;
        Documentation of medical supply inventory currently available at Camp J and anywhere else staff or
         patients with confirmed or suspected COVID-19 are being held;
        Monthly medical staffing reports beginning January 1;
        Any written materials, handouts, or presentations being used to educate staff and patients on COVID-19
         or preventive measures;
        Weekly reports of how many people have been tested for COVID-19 and the results of those tests;
        Plans for infection surge and corresponding impact on staffing and facilities and equipment;
        Identity of any working group/committee on COVID-19 response, including membership, and any
         documents generated;
        Clinical guidance provided to medical staff for screening and treatment;
        Plans for social distancing;
        Plans for screening of and precautions for medically vulnerable people.



                                                         1
             Case 3:15-cv-00318-SDD-RLB           Document 580-4       03/28/20 Page 2 of 54
Again, we would appreciate the opportunity to speak with you at your earliest convenience. If we do not hear
from you by 5:00 p.m. tomorrow, Friday March 27, we will move for appropriate relief before the Court.

In the meantime, we are reviewing the plan you provided and will convey our concerns as soon as possible.

Regards,
Jeff

On Wed, Mar 25, 2020 at 4:04 PM Randy Robert <Randy.Robert@butlersnow.com> wrote:

Jeff:

Thank you for your concerns for the well-being of the offender population at Louisiana State
Penitentiary. You may rest assured that the main priority of Secretary Le Blanc, DOC officials
and LSP staff during the COVID-19 emergency declaration is the health and safety of our
incarcerated population at LSP.

In order to limit offender exposure to COVID-19, Warden Darrel Vannoy ordered
implementation of the attached LSP Continuity of Operations Plan (“COOP”) as updated in
March 2020 to comply with applicable US Centers for Disease Control and Prevention (“CDC”)
guidelines.

Below is a bullet point summary of some of the key issues that LSP is addressing with offenders
to both avoid exposure to the virus and provide for increased family contact:

       Offender movement within the facility has been restricted, and reverse isolation is being
        practiced with our most vulnerable population to protect those prisoners from unnecessary
        exposure to staff. LSP staff in these areas are required to wear masks and only make
        contact when absolutely necessary.
       Lines for pill call are being alternated. Medicine is distributed unit by unit so that offenders
         from different units do not come into contact with one another.
       Meal times are also being alternated, and the dining facilities are being both cleaned and
        sanitized before and after each unit has meal time. Yard time is also being allocated on a
        unit by unit basis.
       Transfers between DOC facilities and/or local facilities have been suspended indefinitely
         absent extenuating circumstances, and any offender transferring into LSP is required to
         quarantine for a 14-day period. If the offender develops symptoms, he is placed into
         isolation.
       Any LSP offender presenting with symptoms is given both a flu test and COVID-19 test.
       All employees entering the facility are screened daily by means of a temperature check and
        a series of questions regarding COVID-19 symptoms and recent travel.



                                                       2
               Case 3:15-cv-00318-SDD-RLB               Document 580-4   03/28/20 Page 3 of 54
       Offenders are currently being provided two free telephone calls per week, and Warden
        Vannoy has chosen to allow any offender being moved into quarantine or isolation a free
        telephone call to update family or friends.
       Offenders are being provided with soap and sanitizer free of charge though out the duration
        of this event.

Our current procedures ensure that proper housing, housekeeping, nutrition, medical care, and
sanitation requirements are met despite the additional challenges to staff and the offender
population. As the situation continues to evolve, LSP staff is ready to adapt as necessary.

We hope that this response will help to alleviate your concerns. DOC and LSP officials are
working round the clock to protect the inmate population from exposure to this virus. LSP has
adequate supplies and tests to satisfy its current needs. As of today, there have been no positive
tests among the inmate population at Angola. We are providing you with detailed information
regarding the efforts being undertaken and we hope that you will allow DOC and LSP officials
to do their jobs without interference. At this time DOC and LSP do not need your assistance in
dealing with this event and we decline your invitation to meet and confer later this week.

Regards - Randy




Randal J. Robert

Butler Snow LLP



D: (225) 325-8735 | F: (225) 325-8800

445 North Boulevard, Suite 300, Baton Rouge, LA 70802

Randy.Robert@butlersnow.com| vCard | Bio




Twitter | LinkedIn | Facebook | YouTube




From: Jeffrey Dubner <jeffrey.dubner@gmail.com>
Sent: Monday, March 23, 2020 3:22 PM
To: Randy Robert <Randy.Robert@butlersnow.com>
Cc: John Conine <coninej@scwllp.com>; Jeffrey Cody <jeffreyc@scwllp.com>; Caroline Tomeny
<caroline@scwllp.com>; Randal J. Robert <RANDY@kswb.com>; Keith J. Fernandez <Keith@kswb.com>;
Connell L. Archey <CONNELL@kswb.com>; Mercedes Montagnes <MMontagnes@defendla.org>; Rebecca
Ramaswamy <RRamaswamy@defendla.org>; Jared Davidson <Jared.Davidson@splcenter.org>; Jamila
                                                           3
             Case 3:15-cv-00318-SDD-RLB             Document 580-4      03/28/20 Page 4 of 54
Johnson <JJohnson@defendla.org>; Bruce Hamilton <bhamilton@laaclu.org>; rlospennato@advocacyla.org;
Nishi Kumar <NKumar@defendla.org>
Subject: Re: Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested



Counsel,



In light of the evolving and urgent situation facing all of our clients at Angola due the mounting concerns of a
COVID-19 outbreak in jails and prisons across the state, we think it makes sense to schedule a meet and confer
to discuss the situation in addition to having your clients respond to our previous request. In order to protect
our clients while we await the Court's ruling, we anticipate that there is additional, ongoing information we
will require in addition to our request for the DOC and Angola plans. As we said in our previous email, we
understand how complex the situation is for your clients and hope that we can aid the DOC in keeping
Angola's inmates safe and informed. We are happy to discuss further any time this week that is convenient for
you. We would also request that someone from the DOC be present at the meet and confer.



Best,

Jeff



On Fri, Mar 20, 2020 at 2:14 PM Jeffrey Dubner <jeffrey.dubner@gmail.com> wrote:

 Randy,



 Thank you for your email. Tuesday or Wednesday is fine with us. We'll look forward to your response.



 Again, we wish you all the best in these difficult times.



 Regards,

 Jeff



 On Fri, Mar 20, 2020 at 1:35 PM Randy Robert <Randy.Robert@butlersnow.com> wrote:

  Jeff:

                                                        4
            Case 3:15-cv-00318-SDD-RLB                  Document 580-4   03/28/20 Page 5 of 54



Thanks for you deep heartfelt concerns for us. We appreciate the lovely sentiments.



I have passed you concerns on to those on the frontline at DOC and they have agreed to provide you with a
reasonable response to your inquiry. As you are well aware, DOC officials have pressing matters and cannot
respond to you “immediately.” However, I anticipate that we will be able to provide you with a response by
Tuesday or Wednesday of next week.



Regards - Randy



Randal J. Robert

Butler Snow LLP



D: (225) 325-8735 | F: (225) 325-8800

445 North Boulevard, Suite 300, Baton Rouge, LA 70802

Randy.Robert@butlersnow.com| vCard | Bio




Twitter | LinkedIn | Facebook | YouTube




From: Jeffrey Dubner <jeffrey.dubner@gmail.com>
Sent: Thursday, March 19, 2020 8:38 PM
To: John Conine <coninej@scwllp.com>; Jeffrey Cody <jeffreyc@scwllp.com>; Caroline Tomeny
<caroline@scwllp.com>; Randal J. Robert <RANDY@kswb.com>; Keith J. Fernandez
<Keith@kswb.com>; Connell L. Archey <CONNELL@kswb.com>
Cc: Mercedes Montagnes <MMontagnes@defendla.org>; Rebecca Ramaswamy
<RRamaswamy@defendla.org>; Jared Davidson <Jared.Davidson@splcenter.org>; Jamila Johnson
<JJohnson@defendla.org>; Bruce Hamilton <bhamilton@laaclu.org>; rlospennato@advocacyla.org
Subject: Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested



Counsel,

We hope this email finds you all safe and healthy. In light of the rapidly escalating numbers of confirmed
cases of COVID-19 across the state, we are reaching out because we are concerned about the health and
well-being of each of our 6000+ clients housed at Angola. As we are sure you have heard, the virus that
                                                           5
               Case 3:15-cv-00318-SDD-RLB                     Document 580-4            03/28/20 Page 6 of 54
  causes COVID-19 is easily spread in institutional settings like Angola and typical prevention measures –
  such as avoiding close contact and frequent cleaning and disinfecting of surfaces – are not always possible in
  jails and prisons. With so many of our clients already at high risk of complications and death from COVID-
  19 due to advanced age, chronic medical conditions, or otherwise compromised immune systems, we think
  everyone would agree that measures must be put in place to prevent a widespread outbreak and provide
  medical care to anyone who may exhibit symptoms in the future.

  We know the DOC and Angola staff are likely overburdened right now and we do not want to do anything to
  impede their efforts on behalf of our clients. We simply request that you share whatever plan the DOC has
  put in place in response to the COVID-19 pandemic and that we are timely provided with updated versions
  as that plan evolves. It is vital that we have access to this information as it impacts the immediate safety of
  our clients. We urge you to share those plans with us as soon as possible.

  Thank you for your help. This is a concerning time for everyone and we hope you all are able to take the
  necessary precautions to keep yourselves and your loved ones safe.

  Best,

  Jeff



  This message is a PRIVILEGED AND CONFIDENTIAL communication. This message and all attachments are a private
  communication sent by a law office and may be confidential or protected by privilege. If you are not the intended recipient, you
  are hereby notified that any disclosure, copying, distribution or use of the information contained in or attached to this message is
  strictly prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from your system.
  Thank you.




  CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential and protected by legal privilege. If
  you are not the intended recipient, be aware that any disclosure, copying, distribution or use of the e-mail or any
  attachment is prohibited. If you have received this e-mail in error, please notify us immediately by replying to the
  sender and deleting this copy and the reply from your system. Thank you for your cooperation.




CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential and protected by legal privilege. If you
are not the intended recipient, be aware that any disclosure, copying, distribution or use of the e-mail or any attachment
is prohibited. If you have received this e-mail in error, please notify us immediately by replying to the sender and deleting
this copy and the reply from your system. Thank you for your cooperation.




                                                                   6
       Case 3:15-cv-00318-SDD-RLB   Document 580-4   03/28/20 Page 7 of 54


CONTINUITY OF OPERATIONS PLAN


LOUISIANA STATE
PENITENTIARY
                               DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS
   COOP




                        Darrel Vannoy—Warden
                                         March 2020
  Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                           03/28/20 Page 8 of 54

Louisiana State Penitentiary COOP
______________________________________________________________________________________




                     THIS PAGE IS INTENTIONALLY BLANK
       Case 3:15-cv-00318-SDD-RLB              Document 580-4
     Louisiana Department of Public Safety and Corrections
                                                                  03/28/20 Page 9 of 54

     Louisiana State Penitentiary COOP
     ______________________________________________________________________________________

                                     TABLE OF CONTENTS

I.          Concept of Operations                                                   1
            A.      Phase I: Activation and Relocation                              1
                    1.      Decision Process
                    2.      Alert, Notification, and Implementation Process
                    3.      Leadership
            B.      Phase II: Alternate Facility Operations                         5
                    1.      Mission Critical Systems
                    2.      Vital Files, Records, and Databases
            C.      Phase III: Reconstitution                                       5
                    1.      Overview
                    2.      Procedures
                    3.      After-Action Review and Remedial Action Plans
II.         COOP Planning and Responsibilities                                      7
III.        Logistics                                                               8
            A.      Alternate Location
            B.      Interoperable Communication
IV.         Testing Training and Exercise                                           9
V.          Multi-Year Strategy and Program Management Plan                         10
VI.         COOP Plan Maintenance                                                   11
Annex A: Alternate Location (Primary)                                               12
Annex B: Alternate Location (Secondary)                                             13
Annex C: Alternate Location (Tertiary)                                              14
Attachment 1 –LSP Organizational Chart
Attachment 2 – Orders of Succession Organizational Chart
Attachment 3 – Essential Functions
Attachment 4 – Evacuation Plan
Attachment 5 – EOP Annex 9 LSP Angola Mass Evacuation Plan
Attachment 6 – LSP Angola Evacuation Emergency Housing Action Plan
Attachment 7 – LSP Full Scale Evacuation Plan
Attachment 8 – Pandemic Flu Plan
Attachment 9 – Vehicle Roster
Attachment 10 – Approved Drivers List
Attachment 11 – Employee Telephone Listing
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 10 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________




                         THIS PAGE IS INTENTIONALLY BLANK




MARCH 2020                                                                             1
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 11 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________



I.     CONCEPT OF OPERATIONS

       Louisiana State Penitentiary (LSP) directs and controls emergency/disaster
       operations in accordance with Departmental Regulation No. OP-B-1 ”Incident
       Management Center,” through the Incident Management Center (IMC) located at
       Corrections Services Headquarters, 504 Mayflower, Baton Rouge, LA. Should the
       IMC become inoperative, isolated and/or unusable, the Secretary or his designee,
       shall issue relocation instructions to B. B. Rayburn Correctional Center (RCC)
       located at 27268 Highway 21 in Angie, Louisiana.

       A.      Phase I: Activation and Relocation

       1.      Decision Process

               The necessity for activation of the COOP plan for LSP may come with or
               without warning. In instances where circumstances and time allows, the
               COOP activation decisions will be made by the Warden or his designee. In
               cases where circumstances or time does not allow for the activation to be
               made in this manner, the decision will be made by the senior chain of
               command authority available at that time. The decision will, as time and
               circumstances allow, be made in a logical risk assessment manner taking
               into account Situational Reports (SITREPs) from the IMC, Governor’s Office
               of Homeland Security and Emergency Preparedness, Emergency
               Operations Center (GHOSEP, EOC) or credible information from any other
               competent agency or authority such as parish or municipal emergency
               management, fire or law enforcement, industry incident alerts or similar
               credible information sources.

       2.      Alert, Notification, and Implementation Process

               In the event of an alert to pending or possible COOP activations, Louisiana
               State Penitentiary (LSP) Control Center will notify all Corrections Services
               Senior Staff (Regional Warden, Chief of Operations, Secretary) and LSP
               Staff according to Attachment 1 – LSP Organizational Chart of this plan via
               electronic, telephonic (First Alert System) or radio communication. Senior
               Staff will, utilizing all available contact / notification resources such as
               “calling trees,” e-mail groupings, or direct contact, make immediate
               notification to their respective staffs / personnel of the alert and relative
               information. All staff must be mindful that situational circumstances are very
               likely to preclude any opportunity to provide timely alert to COOP activation
               but rather result in COOP activation notification only.

               Notification of COOP activation will likewise be issued in similar fashion,
               time and circumstances allowing. Event circumstances may require the use




MARCH 2020                                                                                 2
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 12 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

               of the most expedient or direct method of notification possible to maximize
               implementation/response while minimizing time. Notification of COOP
               activation requires immediate implementation.             The scope of
               implementation will be dictated by the circumstances with the greatest
               potential risk or impact being assumed.

               COOP plan implementation will begin immediately upon notification.
               Implementation will be supervised and coordinated through the chain of
               command with full communications not only vertically (up and down)
               through the chain of command but laterally as well to minimize
               miscommunication, dispel rumors/misinformation and facilitate efficient plan
               implementation (see Attachment 2 – Orders of Succession Organizational
               Chart and Attachment 7 – LSP Full Scale Evacuation).

       3.      Leadership

               Orders of Succession

               The following organizational chart outlines the chain of command or
               supersession within the Institution. Authority of each position may be
               delegated if required for the efficient management of the emergency event.
               Succession orders may be verbally conveyed by senior chain of command
               authority with instructions to assume the authority of that position should
               event circumstances necessitate such orders. Direct instructions for
               response or operations should accompany the instructions to assume
               authority. The LSP Orders of Succession organization chart is contained in
               this plan as Attachment 3.

               LSP

               1. Corrections Warden 5
               2. Deputy Warden Security
                  • Asst. Warden Security
                        o Asst. Warden Outcamps
                                Outcamp Asst. Wardens
                                    • Outcamp Colonels
                        o Asst. Warden Main Prison
                                Main Prison Asst. Wardens
                                    • Main Prison Colonels
                        o Asst. Warden Support Services
                                Asst. Warden Field Operations
               3. Deputy Warden Operations
                  • Asst. Warden Health Services
               4. Deputy Warden Programming
                  • Asst. Warden Programming
                  • Asst. Warden Adminsitrative Services



MARCH 2020                                                                               3
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 13 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________




               Delegations of Authority

               The authorities for policy determinations and operational decisions will
               follow the LSP organizational chart (Attachment 1) or during times of COOP
               activation and implementation, the order as defined in the Essential
               Functions (Attachment 3) and Orders of Succession.

               Operational authorities for certain functions, at the Warden’s discretion,
               may be pre-determined. Functions subject to pre-determination include:

               •       Major medical/health incident management to be under the direction
                       of the Deputy Warden/Operations, LSP’s Medical Director and/or
                       the Department’s Medical Director

               •       Major multiple tactical unit deployment management to be under the
                       direction of LSP’s Tactical Unit Coordinator and/or the Department’s
                       Tactical Unit Coordinator.

               Emergency management operations to be under the command of the
               designated Incident Commander in compliance with National Incident
               Management System (NIMS) / Incident Command System (ICS) and
               Incident Management Center (IMC) operations to be under the direction of
               the IMC Director.

               Additional delegations of authority may be designated by the appropriate
               command authority as necessary. Pre-determined delegations of authority
               may be cancelled by the appropriate command authority when
               circumstances or situational requirements dictate the appropriateness of
               such cancellations or the return to normal delegations of authority is
               warranted.

               Devolution

               LSP under a worst-case scenario where the Warden and command staff
               are unavailable or incapacitated will transfer command authority to the Chief
               of Operations or his designee.

               The decision to implement the measures required under devolution
               scenario will be made by the highest-ranking available command authority.
               Essential functions, which have been identified and enumerated on a
               priority basis, are contained and located within this plan as Attachment 3.




MARCH 2020                                                                                4
      Case 3:15-cv-00318-SDD-RLB
Louisiana Department of Public Safety and Corrections
                                                      Document 580-4                03/28/20 Page 14 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

        B.        Phase II: Alternate Facility Operations

        1.        Mission Critical Systems

             SYSTEM NAME                         CURRENT LOCATIONS                             OTHER LOCATIONS
   Offender Records                        LSP Admin Bldg                            EHCC
   Offender Banking                        LSP Admin Bldg                            HDQ
   Computer Servers                        LSP Admin Bldg/Infirmary/IT Building      HDQ
   Offender Medical Records                LSP Infirmary                             EHCC
   Human Resource Employee Files           LSP Admin Bldg                            HDQ
   Purchasing/Budgeting                    LSP Admin Bldg                            HDQ


        2.        Vital Files, Records, and Databases

                  Records management policy is in accordance with Department Regulation
                  No. A-01-009 (AM-D-1), “Records Management” which incorporates the
                  requirements         mandated by the Division of Administration. Critical
                  Mission Data Systems as noted in the above matrix are replicated and
                  maintained at OIS HQ. The LSP server contains electronic copies of
                  Department emergency operations plans, COOP Plans, telephone rosters,
                  devolution contact list and legal authority contact. LSP provides the
                  Corrections Incident Management Center (IMC) with hardcopies of the
                  above items. The COOP plan will be updated annually, and is likewise
                  distributed and available to all LSP senior staff offices and personnel.


   Vital File, Record, or    Form of Record (e.g.,     Pre-positioned at          Hand carried to      Backed up at Third
         Database            hardcopy, electronic)      Alternate Site            Alternate Facility       Location
  COOP Plan                 Electronic/HARDCOPY               X                           X
  Phone Roster              Electronic/HARDCOPY               X                           X
  Devolution Contact List   Electronic/HARDCOPY               X                           X




        C.        Phase III: Reconstitution

        1.        Overview

                  Initially, key senior and executive staff as well as critical support staff may
                  be required to be “on-duty: either in person or by electronic means, 24/7.
                  As the emergency event stabilizes and recovery steps are initiated, staff will
                  be scaled back at the alternate work location as appropriate. Select key
                  staff may be detailed to the event location so on-site decisions can be made
                  to facilitate speed of recovery.

        2.        Procedures

                  Upon the emergency event being resolved or operationally under control,
                  staff assigned to the alternate site location will be transitioned back to the
                  primary work site as a group. The group move will preclude key staff being



MARCH 2020                                                                                                                  5
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 15 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

               at different locations, which inherently compound communication, and
               decision-making      difficulties. At such time as the staff can be safely and
               securely returned to their primary work site, a date and time will be
               transmitted to all department staff.

       3.      After–Action Review and Remedial Action Plans

               Within time frame guidelines established by the Secretary’s office, the
               emergency event and related responses will under go an After-Action
               Review and as necessary appropriate remedial action plans developed.




MARCH 2020                                                                                 6
        Case 3:15-cv-00318-SDD-RLB           Document 580-4
Louisiana Department of Public Safety and Corrections
                                                                03/28/20 Page 16 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

II.       COOP Planning Responsibilities

                 RESPONSIBILITY                                   POSITION
      Update COOP Annually                          Warden, Deputy Warden Operations,
                                                    DW Security, DW Programming, AW
                                                    Admin. Services, and Security Warden,
                                                    COOP Committee
      Update Telephone Rosters Annually             DW Programming
      Review status of vital files, records, and    OTS staff stationed at LSP
      databases
      Conduct alert and notification tests          Security Warden
      Develop and lead COOP training                Security Warden
      Plan COOP exercises                           Security Warden




MARCH 2020                                                                                  7
       Case 3:15-cv-00318-SDD-RLB            Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 17 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

III.    Logistics

        A.     Alternate Location

               The primary alternate location, Corrections Services HDQ, is a fully
               resource facility with the necessary infrastructure and assets to support
               alternate location operations for LSP’s Command Staff for an extended
               period of time. DCI was selected as the secondary location upon risk
               assessment of all suitable sites.

        B.     Interoperable Communications

               LSP’s communication interoperability is based on primary and redundant
               systems. Radio communication is maintained through the state’s truncated
               700 MHz radio system with all Corrections Services facilities, divisions and
               command staff being suitably equipped. Telephone communications are
               augmented beyond the everyday land based systems with satellite
               telephone assets at each facility and command staff personnel. Cell
               phones, blackberry assets with text messaging capability are likewise
               appropriately deployed. Communications interoperability is maintained via
               electronic data systems and resources as well. Satellite platform based
               Internet Protocol (IP) assets have been successfully deployed to support
               operations when major infrastructure failures occur. Similar assets are
               available on a contingency basis.




MARCH 2020                                                                               8
      Case 3:15-cv-00318-SDD-RLB             Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 18 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

IV.    Testing Training and Exercise

       Quarterly testing of all emergency management systems is conducted in
       conjunction with the Office of Information Services tests of data systems.
       Training of staff in emergency operations is coordinated through the Training
       Section as well as with the Incident Management Director. Table Top Exercises
       (TTX) are scheduled annually, generally in conjunction with those conducted by
       the IMC.




MARCH 2020                                                                             9
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 19 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

V.     Multi-Year Strategy and Program Management Plan

       MYSPMP is being developed under a separate document.




MARCH 2020                                                                             10
      Case 3:15-cv-00318-SDD-RLB             Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 20 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

VI.    COOP Plan Maintenance

       LSP’s Emergency Operations and COOP plans under go a complete review on an
       annual basis with appropriate information or changes being updated. Input from
       key personnel is considered during this review process.




MARCH 2020                                                                             11
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 21 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

ANNEX A – ALTERNATE LOCATION


                                   PRIMARY
        MAP – Department of Public Safety and Corrections – Headquarters


PRIMARY: Department of Public Safety and Corrections, Headquarters
          504 Mayflower St, Baton Rouge, LA

                          Headquarters 24 hour Contact Information:
                                    Telephone: 1-800-317-3117
                                    Satellite Telephone: 254-204-7218
                                    Radio Channel: A-DOC
                                    Fax Number: 225-219-0359

Driving Directions to Headquarters: From LSP: LA 66 south to US-61 south, merge onto
I-110 south, take Exit 1A (Government St./LA-73) and turn right on Government St, turn
left onto S 10th St, Turn Right onto Mayflower, Headquarters is on the left with appropriate
signs.




MARCH 2020                                                                               12
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 22 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

ANNEX B – ALTERNATE LOCATION


                                     SECONDARY
                        MAP – Dixon Correctional Institution (DCI)


SECONDARY: Dixon Correctional Institution (DCI)
            5568 Highway 68
           Jackson, LA 70748

                      DCI 24 hour Control Center Contact Information:
                                   Telephone: 225-634-1200
                                   Satellite Telephone: 254-204-7266
                                   Radio Channel: A-DOC
                                   Fax Number: 225-634-4149

Driving Directions to DCI: From LSP: LA 66 south, turn onto US-61 south, take left onto
LA Hwy 10, follow LA Hwy 10 through the town of Jackson, LA. Turn right on LA Hwy 68,
approximately .08 miles to DCI.




MARCH 2020                                                                             13
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 23 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________

ANNEX C – ALTERNATE LOCATION



                                     TERTIARY
                     MAP – B.B. Rayburn Correctional Center (RCC)


TERTIARY: B. B. Rayburn Correctional Center (RCC)
           27268 Highway 21
           Angie, Louisiana

                      RCC 24 hour Control Center Contact Information:
                                  Telephone: 985-661-6300
                                  Fax Number: 985-661-6395

Driving Directions to RCC: From LSP: LA 66 south, turn onto US-61 south, merge onto
I-110 south, go east to Interstate 12 to the second Convington exit. This will lead to HWY.
190. Go north on 190 approximately three miles. Merge to the right onto HWY 21. Go
approximately 20 miles through Bush, LA. HWY 21 will dead-end. Turn left (north)
through Sun, Bogalusa and Varnado. The facility’s entrance (large sign) will be
approximately 1.5 miles on the right past Varnado.




MARCH 2020                                                                              14
     Case 3:15-cv-00318-SDD-RLB              Document 580-4
Louisiana Department of Public Safety and Corrections
                                                              03/28/20 Page 24 of 54

Louisiana State Penitentiary COOP
____________________________________________________________________________________




                         THIS PAGE IS INTENTIONALLY BLANK




MARCH 2020                                                                             15
   Case 3:15-cv-00318-SDD-RLB              Document 580-4        03/28/20 Page 25 of 54



                             Attachment 8 – Pandemic Flu Plan

                                   OPERATIONAL PLAN

 A.      INCIDENT COMMAND TEAM

         The institutional Incident Command Team (ICT) shall determine actions to be taken to
         prevent the spread of pandemic flu among staff, offenders, volunteers, visitors and other
         civilians. The team will consist of all wardens, medical director, director of nursing,
         infection control nurse, pharmacy director, information services, and administrative
         program director. The Deputy Warden/Operations will serve as the Pandemic Flu
         Coordinator and shall have the responsibility for pandemic influenza planning and
         preparedness.

 B.      ACTIVATION

         The necessity for activation of the Pandemic Flu COOP will not come without prior
         warning. Causes of pandemic flu from around the world are constantly being monitored
         and information updated as need by organizations such as the World Health Organization
         (WHO). Current information is also available from the United States Government Avian
         and Pandemic Flu website (www.pandemicflu.gov), the United States Department of
         Health and Human Services’ Center for Disease Control and Prevention Health Alert
         Network (www.cdc.gov/HAN/index.asp), and Louisiana Department of Health and
         Hospital website (www.flula.com). These sites will be monitored by LSP’s Medical
         Director. Updates concerning pandemic flu outbreaks will be provided through the
         Departments Medical/Mental Health Director, the IMC, the LSP Medical Director, and/or
         the ICT to staff and offenders as appropriate through such means as staff meetings, roll
         call, e-mails, KLSP TV and radio broadcasts, or as deemed appropriate under existent
         circumstances.

         LSP shall use the following phases for pandemic flu alert as a guideline for activation of
         the COOP and the implementation of necessary actions. The three phases of pandemic
         alert increase the seriousness of the threat and the need to launch progressively more
         intense preparedness activities.

        Phase            World Health Organization (WHO)                    Case Location
                        & United States Government (USG)
                           Pandemic Response Stages

Ready/Green (Watch)     WHO Inter-Pandemic Period Phases   Anywhere Outside of the Continental United
                        1-2; USG Stage 0                   States and Bordering Countries (i.e. Canada
                                                           and Mexico)


Yellow/Orange (Alert)   WHO Pandemic Alert Period Phases   First Human Case in the Mainland United States
                        3-5; USG Stages 0-2                (excluding Louisiana and Neighboring States)


Red                     WHO’s Pandemic Alert Period        First Human Case in Louisiana or Neighboring
(Pandemic)              Phases 3-5; USG Stages 0-2         States




 March 18, 2020                          Attachment 8 –                              Page 1 of 30
 Case 3:15-cv-00318-SDD-RLB            Document 580-4        03/28/20 Page 26 of 54


                            READY/GREEN PHASE

At this phase, pandemic flu is anywhere outside of the continental United States and
bordering countries (i.e. Canada and Mexico). Staff listed in “Assignment of
Responsibility” shall complete the following:

1.    Maintain adequate Personal Protective Equipment (PPE) supplies at all times and
      as directed by the Incident Command Team to include the following:
      a.      Tissues;
      b.      Gloves;
      c.      Biohazard Bags;
      d.      Hazard Receptacles;
      e.      N-95 Respirator Masks;
      f.      Surgical Masks;
      g.      Waterless Hand Sanitizers;
      h.      Colored Wristbands (Red, Blue and Green);
      i.      "Ask for a Mask” Signs

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services, Assistant
Warden/Administrative Services, Medical Director and Central Supply.

2.    Establish points of contact for influenza pandemic preparedness in the local and
      state health departments, local, regional or state agency preparedness groups and
      local hospitals. Maintain agreement with the Office of Public Health to be a point
      of dispensing and have required procedures in place.

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services and Medical
Director.

3.    Provide education and training regarding pandemic influenza to staff and offenders.

ASSIGNMENT OF RESPONSIBILITY: Deputy Warden/Programming and Training
Director.

4.    Ensure that all staff is familiar with the local Incident Command System (ICS) and
      understand the roles and persons assigned within that structure.

ASSIGNMENT OF RESPONSIBILITY:                  Deputy Warden/Programming, Training
Director and Staff Supervisors.

5.    Incorporate pandemic flu plan into unit emergency management planning and
      exercise.

ASSIGNMENT OF RESPONSIBILITY: Deputy Warden/Security and Medical Director.

6.    Determine the potential impact of a pandemic on the unit by using multiple possible
      scenarios of varying severity relative to illness, absenteeism, supplies, availability
      of resources, access to legal system representatives, etc.



March 18, 2020                       Attachment 8 –                           Page 2 of 30
 Case 3:15-cv-00318-SDD-RLB            Document 580-4       03/28/20 Page 27 of 54



ASSIGNMENT OF RESPONSIBILITY: All Wardens and Medical Director.

7.    Identify areas within LSP that could be used to create additional acute care beds for
      expanded health care capacity.

ASSIGNMENT OF RESPONSIBILITY: Deputy Wardens, Assistant Wardens, Medical
Director, and Director of Nursing.

8.    Institutional staff shall develop written policies and procedures for cohorting
      offenders with known or suspected pandemic influenza using one or more of the
      following strategies:

      a.     Confining ill and exposed offenders to their cells;
      b.     Placing offenders with symptoms of pandemic influenza together in one
             area of the facility, or closing off units that have symptomatic offenders;
      c.     Create policies and protocols for restricting staff and offenders who are
             assigned to work on affected units from working on other units to prevent
             cross contamination.

ASSIGNMENT OF RESPONSIBILITY: Deputy Wardens, Assistant Warden/Health
Services, Medical Director and Director of Nursing.

9.    Institutional staff shall also identify an area in the facility that can be used as a
      temporary morgue.

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services and Medical
Director.

10.   At the Incident Command Team’s discretion, healthcare clinicians will screen
      individuals who report pneumonia or respiratory infection according to the
      screening checklist to identify possible clusters or groups of ill individuals who
      may be linked.

ASSIGNMENT OF RESPONSIBILITY: ICT, Medical Director and Director of Nursing.

11.   Maintain a list of high risk offenders for seasonal influenza (based on current CDC
      guidelines) which should be updated quarterly for mass vaccination.

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services, Medical
Director and Director of Nursing.


12.   Ensure that health care personnel are updated with the latest CDC recommendations
      regarding ILI, such as symptoms/signs, diagnostic criteria, treatment protocols,
      indications of anti-viral medication use, etc.

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services, Medical
Director and Director of Nursing.


March 18, 2020                      Attachment 8 –                            Page 3 of 30
 Case 3:15-cv-00318-SDD-RLB            Document 580-4        03/28/20 Page 28 of 54



13.   Classify all employee positions into one of the following three exposure risk
      categories.

      a.     High Exposure Risk: Staff with high potential for exposure to known or
             suspected sources of pandemic influenza virus, such as healthcare delivery
             and support staff, staff transporting known or suspected pandemic influenza
             infected patients, etc.
      b.     Medium Exposure Risk: Staff with high-frequency contact within six feet
             of the offender population, such as security staff, social workers, chaplains,
             etc. that work in dorms or cellblocks.
      c.     Lower Exposure Risk (caution): Staff that do not require routine contact
             with the offender population, such as administrative staff (i.e. institution
             Business Office, Human Resources, etc). Activities outside of the
             workplace shall be considered when classifying employees into low
             exposure risk, such as other employment that may involve routine contact
             with an offender population (part-time security.) Such risky activities
             outside of the workplace shall be discouraged for low risk staff in the event
             of a pandemic flu.

ASSIGNMENT OF RESPONSIBILITY:              Deputy Warden/Operations, Assistant
Warden/Human Resources, Medical Director and Director of Nursing.

14    Possible clusters shall be reported to the Headquarters Incident Management Center
      (IMC) at 1-800-317-3117. The IMC shall contact the State’s Infectious Disease
      Epidemiology Section at 1-800-256-2748.

ASSIGNMENT OF RESPONSIBILITY: Warden, Assistant Warden/Health Services,
Medical Director and EMO.

14.   Clusters may be defined as five or more clinically compatible individuals with the
      onset of symptoms less than 10 days apart (this may be altered as more information
      about the pandemic influenza strain becomes available). The Louisiana Office of
      Public Health will follow the Center for Disease Control's recommendations as they
      are released.

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services and Medical
Director.

16.   All staff, offenders, volunteers, visitors and civilians shall use droplet precautions
      with appropriate Personal Protective Equipment (PPE) within six feet of an ill
      individual for all contact with any individual who has a new cough and fever.

ASSIGNMENT OF RESPONSIBILITY: Medical Director.

17.   Use Form B-06-004-A Entitled Level Ready Green as a guide for preparedness and
      response checklist purposes.

ASSIGNMENT OF RESPONSIBILITY: Warden and Medical Director.


March 18, 2020                       Attachment 8 –                           Page 4 of 30
 Case 3:15-cv-00318-SDD-RLB     Document 580-4   03/28/20 Page 29 of 54




March 18, 2020                Attachment 8 –                  Page 5 of 30
 Case 3:15-cv-00318-SDD-RLB             Document 580-4        03/28/20 Page 30 of 54



                           YELLOW/ORANGE PHASE

At this phase, pandemic flu has been confirmed in the mainland United States. In addition
to the previous steps in the Green Phase, the following additional steps will be incorporated
into pandemic flu preparedness activities:

1.     Monitor:
       a.    The Incident Command Team shall meet weekly or as directed by the
             Medical/Mental Health Director.

       b.      The Medical Director and Pandemic Flu Coordinator will monitor sick call
               reports and clinic visits in an effort to identify ILI in the offender
               population. Findings will be reported to the Warden.

ASSIGNMENT OF RESPONSIBILITY: ICT, Deputy Warden/Operations and Medical
Director.

2.     Supplies:
       a.     The Medical Director shall discuss with the Medical/Mental Health
              Director regarding stockpiling requirements of antibiotics and necessary
              medical supplies;
       b.     A current list of stock of all Personal Protective Equipment (PPE) supplies
              (See Ready/Green Phase for specific PPE supplies) shall be sent to the
              Medical/Mental Health Director.

ASSIGNMENT OF RESPONSIBILITY: Medical Director, Director of Nursing, Infection
Control Nurse and Central Supply.

3.     Access/Control:
       a.     The Secretary, Chief of Operations, Medical/Mental Health Director and
              Regional Wardens shall be notified, and any outside travel except
              medical/mental health emergencies and court trips will cease;
       b.     Restrict vendors, visitors and conferences/group activities;
       c.     At the Incident Command Team’s discretion, staff, offenders, visitors,
              volunteers and civilians may be required to wear identification wristbands
              designated by color at all times.

ASSIGNMENT OF RESPONSIBILITY: Warden, Deputy Warden/Security, Assistant
Warden/Security and Medical Director.

       d.      Transfers within the Department may be suspended on a unit-by-unit basis
               or department-wide.

ASSIGNMENT OF RESPONSIBILITY:                 Medical/Mental Health Director and Warden.


4.     Surveillance, Screening and Triage:



March 18, 2020                        Attachment 8 –                            Page 6 of 30
 Case 3:15-cv-00318-SDD-RLB             Document 580-4        03/28/20 Page 31 of 54


       a.     Employees will complete a self screening at roll call. Employees who state
              they are sick shall be triaged by medical staff or health trained staff, and if
              found to have a fever shall be sent home. Staff with ILI shall remain at
              home at least 24 hours after they are free of fever (100° F), or signs of fever,
              without the use of fever reducing medications.

ASSIGNMENT OF RESPONSIBILITY:           Medical/Mental Health Director and Warden
will decide to take action. Medical Director, Director of Nursing, Unit Wardens,
Department Heads and employees.

       b.     Screening of visitors/vendors may be initiated and visitors with symptoms
              of pandemic flu may be denied entry to LSP. Symptomatic vendors may be
              granted access based upon need and shall be required to wear a mask while
              on institutional grounds.

ASSIGNMENT OF RESPONSIBILITY:                Medical/Mental Health Director and Warden
will decide to take action. Medical Director, Director of Nursing and Unit Wardens.

       c.     “Ask for a Mask” signs shall be posted at all entrances and in all common
              areas. Posters shall include specific risk factors for the targeted infection to
              encourage all persons in the unit to self-screen for infection;

ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

       d.     Persons who self-identify as at-risk via the screening checklist available
              throughout the institution will be seen by Medical 3 for further screening
              and instructions;

ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

       e.     Encourage offenders to notify health care/security staff at the onset of
              symptoms of ILI. Offenders should be informed that early detection is vital
              to reduce the transmission of an influenza outbreak.

              Healthcare personnel who suspect, after initial clinical evaluation, that an
              individual may have an Epidemic Respiratory Infection (ERI) shall
              immediately notify the Louisiana Office of Public Health (LOPH) and the
              Headquarters IMC At 1-800-317-3117;

ASSIGNMENT OF RESPONSIBILITY:                  Warden,         Unit    Wardens,     Assistant
Warden/Health Services, Medical Director and EMO.

       f.     Staff traveling to designated high risk areas (as determined by the LOPH)
              or offenders who recently traveled in the last 10 days to a high risk area (as
              determined by the LOPH) may be required to register with the institution’s
              medical department and complete the screening checklist for five
              consecutive days. Healthcare staff shall review the checklist and maintain a
              list of those individuals under surveillance;



March 18, 2020                       Attachment 8 –                             Page 7 of 30
 Case 3:15-cv-00318-SDD-RLB            Document 580-4        03/28/20 Page 32 of 54


ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

       g.     Staff members who have contact with suspected patients must report to the
              infection control department for direction recommended by the Incident
              Command Team.

ASSIGNMENT OF RESPONSIBILITY: Incident Command Team, Medical Director,
Director of Nursing and employees.

       h.     On-site clinics may be allowed to operate on a case-by-case basis. Specialty
              clinics that can be accomplished via telemedicine will be strongly
              encouraged.

ASSIGNMENT OF RESPONSIBILITY:                Medical/Mental Health Director and Warden
will decide to take action. Medical Director and Director of Nursing.

5.     Infection Control/Precautions: Institute Infection Control Precautions with
       Personal Protective Equipment (PPE) for any person screened as a possible
       Epidemic Respiratory Infection (ERI) case.

ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

6.     Communication/Education/Preparedness:
       a.   The unit shall use the mode of communication used most by staff and/or
            offenders to keep the unit's community informed and to provide education
            regarding prevention and symptom surveillance;

ASSIGNMENT OF RESPONSIBILITY: Warden, Medical Director and Director of
Nursing. KLSP TV and radio broadcasts, staff meetings.

       b.     The Incident Command Team shall meet daily to review the situation and
              alter strategies (such as housing re-assignments for isolation purposes or
              quarantine);

ASSIGNMENT OF RESPONSIBILITY: ICT

       c.     A situation report shall be forwarded to the Headquarters IMC daily.

              Reporting requirements to the Secretary, Chief of Operations,
              Medical/Mental Health Director shall be in accordance with Department
              Regulation No. C-05-001. In addition, local, state, and federal agencies will
              be notified as appropriate.

ASSIGNMENT OF RESPONSIBILITY: EMO


7.     Use Form B-06-004-B entitled Level Yellow-Orange as a guide for preparedness
       and response checklist purposes.



March 18, 2020                      Attachment 8 –                            Page 8 of 30
 Case 3:15-cv-00318-SDD-RLB     Document 580-4   03/28/20 Page 33 of 54


ASSIGNMENT OF RESPONSIBILITY: Warden and Medical Director.




March 18, 2020                Attachment 8 –                  Page 9 of 30
 Case 3:15-cv-00318-SDD-RLB             Document 580-4        03/28/20 Page 34 of 54




                                     RED PHASE

At this phase, there is evidence of transmission of the Influenza Like Illness (ILI) in the
unit or there is widespread human-to-human transmission in the region of the unit. Red
indicates the highest level of alert, with restrictions on access to the unit, more active
screening and a shift away from normal unit operations. In addition to the previous steps
in the Green Phase and the Yellow/Orange Phase, the following additional steps will be
incorporated into pandemic flu preparedness activities:

1.     Access/Control:
       a.     All entrances to the unit shall be locked except for the main entrance. Those
              that cannot be locked will be guarded by security personnel;

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Security.

       b.      Entry into the unit may be restricted to only staff with valid identification.
               Any others allowed into the unit must be screened via the screening
               checklist;

ASSIGNMENT OF RESPONSIBILITY:                   Assistant Warden/Security and Medical
Director.

       c.      Offender group activities may be suspended;

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Security.

       d.      Normal eating activities may be suspended. A plan shall exist for delivering
               meals to offenders if cafeteria or group-style dining is closed;

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Servies and Director
of Nursing.

       e.      Pill call may be modified as necessary to reduce the risk of influenza
               transmission.

ASSIGNMENT OF RESPONSIBILITY: Director of Nursing.

       f.      The request to close the institution to further admissions may also be made
               as a means to prevent the further spread of an epidemic by the Incident
               Command Team. This request shall be approved by the Secretary or
               designee.

ASSIGNMENT OF RESPONSIBILITY: ICT and Medical Director.

1.     Surveillance, Screening and Triage:




March 18, 2020                        Attachment 8 –                          Page 10 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4       03/28/20 Page 35 of 54



      a.     Vaccination/Antiviral medication priorities shall be determined and
             distributed.

ASSIGNMENT OF RESPONSIBILITY: Medical/Mental Health Director

      b.     Routine sick call shall be suspended. Offenders will have access to
             healthcare via emergency sick call. All non-emergent healthcare services
             shall be suspended; waive the health care co-payment fee for sick calls
             related to ILI.

ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

      c.     Offenders who are identified to have fever and/or cough will be instructed
             to don Personal Protective Equipment (PPE), use good hand washing
             techniques and will be sent to the medical department. Contact information
             will be updated in medical records;

ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

      d.     The number of persons seen with the suspected ILI by healthcare staff will
             be recorded and reported weekly to the Chief of Operations and
             Medical/Mental Health Director;

ASSIGNMENT OF RESPONSIBILITY: Warden, Assistant Warden/Health Services and
EMO.

      e.     If the person warrants evaluation in a hospital setting, medical staff shall
             alert the referral hospital that a suspected or confirmed case needs
             evaluation so that the referral center can make arrangements for infection
             control precautions.

ASSIGNMENT OF RESPONSIBILITY: Medical Director.

3.    Infection Control/Precautions:
      a.      Personal Protective Equipment (PPE) and contact precautions are required
              for all staff having contact with any person who has fever and/or new cough
              (this includes staff conducting screenings at facility entrances);

ASSIGNMENT OF RESPONSIBILITY: Medical Director and Director of Nursing.

      b.     Adequate supplies of Personal Protective Equipment (PPE) shall be
             maintained at the facility;

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Administrative Services,
Assistant Warden/Health Services, Medical Director and Central Supply.




March 18, 2020                     Attachment 8 –                          Page 11 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4         03/28/20 Page 36 of 54


      c.     Everyone providing patient care will have access to appropriately fitting
             Personal Protective Equipment (PPE); surgical masks and gloves shall be
             worn by staff having director (within 6 feet) of offenders who have
             suspected or probable or confirmed influenza in the designated isolation
             areas; good hand washing must take place between patients contacts and
             glove changes. Surgical masks shall only be worn in the designated
             isolation areas. Offenders who become symptomatic and require movement
             shall don a mask prior to movement. Movement to and from isolation and
             quarantine areas shall be kept to a minimum and necessary services to the
             extent possible shall be delivered to these offenders in the isolation and
             quarantine areas.

ASSIGNMENT OF RESPONSIBILITY: Unit Wardens, Medical Director and Director of
Nursing.

      d.     Recommendations shall be made for quarantine of non-ill contacts.
             Offenders who may have been exposed but are asymptomatic shall be
             quarantined. Arrangements shall be made to provide those quarantined with
             necessary daily items including meals, water and hygiene.

ASSIGNMENT OF RESPONSIBILITY:               Unit Warden, Medical Director, and Director
of Nursing.

      e.     Offenders with ILI symptoms shall be isolated. This can be done in a group
             setting as well, if multiple offenders rquire isolation. Arrangements shall
             be made to provide those isolated with necessary daily items including
             meals, water, and hygiene. All efforts shall be made to limit any movement
             of isolated offenders (bring meals, medications , etc. to them) but if offender
             requires to leave the isolation area then a proper mask shall be worn before
             leaving isolation area and the offender shall not be allowed to remove the
             mask until returned to the isolation area.

ASSIGNMENT OF RESPONSIBILITY: Unit Wardens, Medical Director and Director of
Nursing.

      f.     Offenders diagnosed with ILI shall be monitored for early signs of
             complicating illnesses, i.e. pneumonia. Offenders who are at high risk for
             these complications or those who are sicker at presentation shall be admitted
             to the infirmary for closer observation.

             If the suspected or confirmed case does not require hospitalization, housing
             needs (specific quarantine area) shall be assessed. Arrangements shall be
             made to provide the offenders with necessary daily items including meals,
             water and hygiene.

             May consider instituting a standing order/treatment protocol for ILI.




March 18, 2020                      Attachment 8 –                           Page 12 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4         03/28/20 Page 37 of 54


ASSIGNMENT OF RESPONSIBILITY:                 Assistant Warden/Security and Medical
Director.

      g.     Phone Triage for Staff: Staff who have ILI symptoms or are ill may be
             triaged by phone. Triage shall be performed by medical staff or health
             trained staff. All absences related to ILI shall be tracked.

ASSIGNMENT OF RESPONSIBILITY:               Medical Director, Director of Nursing and
Assistant Warden/Human Resources.

      h.     With guidance from Headquarters, the institution will identify close
             contacts within the facility to a probable, suspected or confirmed case of the
             influenza. Contacts are typically defined as those who spent greater than 15
             minutes within three feet of the case during the infectious period (two days
             before illness onset to five days after illness onset) or those who live in the
             same cellblock tier or housing area (dorm);

ASSIGNMENT OF RESPONSIBILITY: Assistant Warden/Health Services and Medical
Director.

      i.     Staff and offenders who have had contact with suspected patients may be
             required to register with the medical department and be screened daily
             utilizing the screening checklist for five consecutive days after last
             documented or suspected contact or for a period determined by the health
             authority;

ASSIGNMENT OF RESPONSIBILITY: Deputy Wardens, Assistant Warden/Health
Services and Medical Director.

      j.     With guidance from Headquarters, recommendations may be required for
             quarantine of non-ill contacts. Guidance shall be provided regarding details
             of quarantine, including cohorting of contacts, sites to use for quarantine
             and legal authority. As with a case in isolation, arrangements shall be made
             to provide those quarantined with necessary daily items including meals,
             water and hygiene.

ASSIGNMENT OF RESPONSIBILITY:                 Assistant Warden/Security and Medical
Director.

4.    Communication/Education:

      a.     The facility will provide daily or more frequent updates to staff and
             offenders as more information is obtained.
      b.     Provide education to employees and offenders on basic hygiene, respiratory
             etiquette, and high risk medical conditions.

ASSIGNMENT OF RESPONSIBILITY: Warden and Medical Director.




March 18, 2020                      Attachment 8 –                           Page 13 of 30
 Case 3:15-cv-00318-SDD-RLB         Document 580-4       03/28/20 Page 38 of 54


5.    A situation report shall be forwarded to the Department’s Medical/Mental Health
      Director to include: the number of newly diagnosed cases (suspected or probable
      or confirmed); the number of offenders in isolation; the number of offenders
      quarantined; the number of staff absences security/medical; and deaths. The
      Department’s Medical/ Mental Health Director shall decide the frequency of this
      report for each unit.

ASSIGNMENT OF RESPONSIBILITY:            Medical Director, Director of Nursing, and
EMO.

6.    Use Form B-06-004-C entitled Level Red as a guide for preparedness and response
      checklist.

ASSIGNMENT OF RESPONSIBILITY: Warden and Medical Director.




March 18, 2020                    Attachment 8 –                       Page 14 of 30
 Case 3:15-cv-00318-SDD-RLB     Document 580-4   03/28/20 Page 39 of 54




March 18, 2020                Attachment 8 –                 Page 15 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4        03/28/20 Page 40 of 54


C.    ISOLATION SITE

      1.     Camp J shall serve as the isolation area for ill staff and offenders on an as
             needed basis.

      2.     Minimum and medium custody offenders will be treated in Bass dormitory.
             Maximum custody offenders will be treated in cellblocks. Staff will be
             treated in the Chapel.

      3.     A decontamination area must be set up in each dorm/cellblock/chapel and
             needs:

             a.     privacy area
             b.     shower
             c.     soap dispensers
             d.     paper towels
             e.     plastic bags to double bag contaminated clothing to be sent to
                    laundry
             f.     towels

      4.     Medical supplies needed at Camp J:

             a.     O2
             b.     O2 Mask (15 at each site)
             c.     Suction machines and canisters (2 machines and 25 canisters)
             d.     Yanker suctions with tubing (25)
             e.     Thermometers and covers (3 at each area)
             f.     B/P monitors (2at each area)
             g.     Stethoscopes (2)
             h.     IV fluids (10)
             i.     IV tubing (10)
             j.     IV start kits (10)
             k.     Tape (5 rolls)
             l.     Gauze (1 case at each site)
             m.     Wash basins ( 25)
             n.     Disposable wash cloths (1 case at each site)
             o.     Foley catheters (10)
             p.     IV catheters (5 of each size 20G, 22G, 18G, 24G)
             q.     Disposable gowns (1 case at each site)
             r.     N 95 masks (2 boxes at each site)
             s.     Bedpans (20 at each site)
             t.     Crash cart fully supplied (1 at each site)
             u.     Vacutainers (1 box at each site)
             v.     Blood tubes (1 package of each type at each site)
             w.     Butterfly needles (1 box at each site)
             x.     Gloves (case of each size)
             y.     Alcohol preps (5 boxes at each site)
             z.     Hand sanitizers (6 bottles at each site)
             aa.    Bleach with dispenser bottles (4 bottles at each site)


March 18, 2020                     Attachment 8 –                          Page 16 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4       03/28/20 Page 41 of 54


             bb.    Tissue (1 case)
             cc.    Diapers (1 case)
             dd.    Blue pads (1 case)
             ee.    Potty chairs (10)
             ff.    Red bags (1 case)
             gg.    Glucometer at each site
             hh.    Syringes with needles (1 case at each site)
             ii.    Medicine cups (1 case at each site)
             jj.    Ice bags (1 case at each site)
             kk.    IV poles (4 at each site)
             ll.    Sharps containers (2 large at each site)

      5.     Medication needed at Camp J:

             a.     Tylenol
             b.     Motrin
             c.     NS for IV flush
             d.     Immodium
             e.     Insulin

      Replenish supplies and when stock at each area goes down.

      6.     Staff and offender clothing will be laundered at Camp J.

D.    FACILITY STAFFING AND OPERATIONS

      The essential functions listed in attachment 4 will be determined on an ongoing
      basis by the Incident Command Team.

      1.     The following essential facility operations will be maintained or enhanced:

             a.     Health Services
             b.     Security Services
                    1)     Unit manpower as indicated on Section E
                    2)     Control Center
                    3)     Armory
                    4)     Angola Roving Security
                    5)     BOQ
                    6)     Camp A Laundry and Unit Laundries
                    7)     Timekeeping
                    8)     Investigative Services
                    9)     Perimeter Gates
             c.     Food Services
             d.     Emergency Operations Center
             e.     Information Services
             f.     Safety
             g.     Business Services
                    1)     Accounting/Budget
                    2)     Purchasing


March 18, 2020                     Attachment 8 –                         Page 17 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4         03/28/20 Page 42 of 54


                    3)     Offender Banking
                    4)     Cashiers Office
             h.     Human Resources – Payroll
             i.     909 and 915 Warehouses
             j.     Mail/Package Room
             k.     Mental Health
             l.     Public Relations
             m.     Chaplains

      2.     The following facility operations will be considered non-essential and
             suspended:

             a.     Field operations
             b.     Visiting
             c.     Education
             d.     Call outs (other than essential medical)
             e.     Staff training
             f.     Disciplinary boards
             g.     Recreation
             h.     Classification
             i.     Offender Records
             j.     Legal – ARP/Property Claims/Appeals
             k.     Library (including law libraries)
             l.     Maintenance (except for critical emergencies)
             m.     Canteens
             n.     Museum
             o.     Accreditation
             p.     Shakedown Teams
             q.     K-9 Training
             r.     Offender organization functions
             s.     Hobbyshops
             t.     Sick call (except for emergencies)
             u.     Clinics
             v.     Trips (funeral, hospital, court order must be pre-approved)

             Staff from these operations will be reassigned to essential facility operations
             as needed.

      3.     Off duty staff will be housed in BOQ and Training Academy.

      4.     Tact team staff will be assigned to pick up and deliver items necessary for
             operations from outside resources/vendors.




E.     MANPOWER AT OFFENDER HOUSING UNITS


March 18, 2020                      Attachment 8 –                           Page 18 of 30
   Case 3:15-cv-00318-SDD-RLB              Document 580-4   03/28/20 Page 43 of 54


                                                             # of Officers Per
CAMP C                                                       Shift
                            Bear 1, 2, 3, 4                                4
                            Bear Hall                                      1
                            Wolf 1, 2, 3, 4                                4
                            Wolf Hall                                      1
                            Tiger 1, 2, 3, 4                               4
                            Jaguar 1, 2, 3, 4                              4
                            Kitchen                                        1
                            Sallyport                                      1
                            Medication                                     1
                            Supervisors (Major, Captain)                   2
TOTAL OFFICERS PER SHIFT                                                 23

                                                             # of Officers Per
CAMP D                                                       Shift
                            Eagle 1, 2, 3, 4                               4
                            Eagle Hall                                     1
                            Falcon 1, 2, 3, 4                              4
                            Falcon Hall                                    1
                            Hawk 1, 2, 3, 4                                4
                            Raven 1, 2, 3, 4                               4
                            Kitchen                                        1
                            Sallyport                                      1
                            Supervisors (Major, Captain)                   2
TOTAL OFFICERS PER SHIFT                                                 22

                                                             # of Officers Per
CAMP F                                                       Shift
                            Dorm 1 & 2                                     1
                            Dorm 3 U & L                                   1
                            Dorm 4 L & R                                   1
                            Kitchen                                        1
                            Supervisor (Lieutenant)                        1
TOTAL OFFICERS PER SHIFT                                                  5

                                                             # of Officers Per
CAMP J (currently closed)                                    Shift
                            Gar 1, 2, 3, 4                                 4
                            Shark 1, 2, 3, 4                               4
                            Cuda 1, 2, 3, 4                                4
                            Gator 1, 2, 3, 4                               4
                            Bass Dorm                                      1
                            Kitchen                                        1
                            Entrance Building                              1
                            Supervisors (Major, Captain)                   2
TOTAL OFFICERS PER SHIFT                                                 21




 March 18, 2020                         Attachment 8 –                        Page 19 of 30
   Case 3:15-cv-00318-SDD-RLB             Document 580-4   03/28/20 Page 44 of 54

RC
Currently housing female o                                  # of Officers Per
offenders staffed by LCIW                                   Shift
                          Lower A & B                                     2
                          Lower C                                         1
                          Lower A, B, C Hall                              1
                          Upper A & B                                     2
                          Upper C & d                                     1
                          Upper Control                                   1
                          Supervisor (Lieutenant)                         1
TOTAL OFFICERS PER SHIFT                                                 9


                                                            # of Officers Per
DEATH ROW                                                   Shift
                           H & A Tier                                     1
                           B & C Tier                                     1
                           D & E Tier                                     1
                           F & G Tier                                     1
                           Control Room                                   1
                           Towers                                         2
                           Supervisor (Lieutenant)                        1
TOTAL OFFICERS PER SHIFT                                                 8

                                                            # of Officers Per
MAIN PRISON EAST YARD                                       Shift
                           Ash 1, 2, 3, 4                                 4
                           Ash Hall                                       1
                           Magnolia 1, 2, 3, 4                            4
                           Magnolia Hall                                  1
                           Cypress 1, 2, 3, 4                             4
                           Cypress Hall                                   1
                           Spruce 1, 2, 3, 4                              4
                           Spruce Hall                                    1
                           A Building                                     1
                           Kitchen                                        1
                           MPO                                            1
                           Medication                                     1
                           Supervisor (Major, Captain)                    2
TOTAL OFFICERS PER SHIFT                                                26
                                                            # of Officers Per
REBTC                                                       Shift
                           Unit 1                                         1
                           Unit 2                                         1
                           Control                                        1
                           Sallyport                                      1
                           Supervisor (Lieutenant)                        1
TOTAL OFFICERS PER SHIFT                                                 5




 March 18, 2020                        Attachment 8 –                        Page 20 of 30
     Case 3:15-cv-00318-SDD-RLB            Document 580-4   03/28/20 Page 45 of 54

                                                             # of Officers Per
MAIN PRISON WEST YARD                                        Shift
                     Oak 1, 2, 3, 4                                        4
                     Oak Hall                                              1
                     Pine 1, 2, 3, 4                                       4
                     Pine Hall                                             1
                     Walnut 1, 2, 3, 4                                     4
                     Walnut Hall                                           1
                     Hickory 1, 2, 3, 4                                    4
                     Hickory Hall                                          1
                     CBA U & L                                             2
                     CBB U & L                                             2
                     CBC U & L                                             2
                     CBC U & L                                             2
                     Medication                                            1
                     Supervisors (Major, Captain, Lt)                      3
TOTAL OFFICERS PER SHIFT                                                 32

                                                             # of Officers Per
TU                                                           Shift
                            Upper and Lower A & B                          2
                            Upper and Lower C & D                          2
                            Upper and Lower E & F                          2
                            Medication                                     1
                            Supervisor (Lieutenant)                        1
TOTAL OFFICERS PER SHIFT                                                  8

                                                             # of Officers Per
UNIT                                                         Shift
Camp C                                                                   23
Camp D                                                                   22
Camp F                                                                     5
Camp J (currently closed)                                                21
RC (currently closed)                                                      9
Death Row                                                                  8
OUTCAMP TOTAL                                                                                 87

MPE                                                                      26
REBTC                                                                     5
MPW                                                                      32
TU                                                                        8
MAIN PRISON TOTAL                                                                             71

GRAND TOTAL # OF OFFICERS PER SHIFT                                                       158

                                                             # of Officers Per
PERIMETER GATES                                              Shift
                            Front Gate                                     2
                            Ferry Gate                                     1
TOTAL OFFICERS PER SHIFT                                                  3




 March 18, 2020                          Attachment 8 –                       Page 21 of 30
 Case 3:15-cv-00318-SDD-RLB           Document 580-4        03/28/20 Page 46 of 54


                   INFECTION CONTROL PRECAUTIONS

PURPOSE:

To ensure the safety and welfare of employees, offenders and public, the Louisiana State
Penitentiary (LSP) establishes a procedure for pandemic preparation and response to
pandemic events as they are identified.

RULE:

A.      YELLOW/ORANGE PHASE

        1.    For the prevention of transmission of any infectious agent and to promote
              general facility and personal hygiene the medical department shall ensure
              the following practices are used in any secure facility by all offenders and
              employees and ensure the availability of adequate supplies. ALL
              EMPLOYEES AND OFFENDERS shall participate in the following
              activities:

              a.     Hand washing:
                     1)    With soap and water;
                     2)    Minimal duration of 20 seconds;
                     3)    Frequency:
                           a)     Upon entry into a facility
                           b)     Upon entry into a housing, education, or medical
                                  unit;
                           c)     Before meals
                           d)     Handling food;
                           e)     After participation in activities to include work, and
                                  sports; and
                           f)     After toileting
                           g)     Other times as deemed appropriate.
                     4)    Hand sanitizing with non-alcohol commercially available
                           antibacterial solution is acceptable in the above
                           circumstances when hand washing is not feasible.
                           a)     Dispensers and antibacterial solutions shall be made
                                  available at the appropriate locations if hand washing
                                  is not feasible.
                     5)    Maximize access to alcohol based hand sanitizer in areas
                           with high traffic flow auch as the kitchen and pill call.
                     6)    Make soap dispensers or hand soap available in all employee
                           and offender restrooms.

              b.     Utilization of general sick behavior etiquette:

                     1) Respiratory hygiene/cough etiquette:
                            a)      Cough or sneeze into the elbow, into the interior of
                                    clothing, or into a facial tissue;



March 18, 2020                      Attachment 8 –                         Page 22 of 30
 Case 3:15-cv-00318-SDD-RLB             Document 580-4        03/28/20 Page 47 of 54


                              b)     Wear a surgical mask when sick with upper
                                     respiratory infection (URI) if symptoms include
                                     coughing or sneezing;
                       2)     When sick, avoid close contact (within 6 feet) of others;
                       3)     Avoid close contact (within 6 feet) with sick persons;
                       4)     Employees should not report to work when ill

             c.        General facility cleanliness and sanitation:
                       1)    Daily cleaning and disinfection of surfaces that are touched
                             regularly, for example, door knobs and frames, counter tops,
                             tables, chairs, keys, telephones, etc.
                       2)    Use a cleaning solution that has both cleaning and
                             antimicrobial properties.
                             a)       In emergency situations when no other acceptable
                                      options are available, an alternative is washing with
                                      a detergent based solution followed by disinfection
                                      with 10% bleach and 90% water solution.

             d.        Formal and informal education regarding the above shall be
                       provided to employees and offenders that include but is not limited
                       to:
                       1)     Posters supplied by Homeland Security and approved by the
                              medical director and his designee;
                       2)     Presentations during orientation for employees and
                              offenders.
                       3)     Individual/ group instruction by the infection control
                              department through use of LSP radio and TV.

                  e.   Promotion of immunization against infectious diseases.
                       1)    Encourage employees and offenders in getting the annual flu
                             vaccine;
                       2)    Vaccinations of offenders and staff shall occur in accordance
                             with policy set up by Department of Corrections, Secretary
                             of State.

      2.     The MEDICAL DIRECTOR OR DESIGNEE shall ensure Standard,
             Universal and droplet Precautions as outlined by the US Department of
             Health and Human services, Centers for disease Control and Prevention
             (www.cdc.gov) are used by all employees and offenders throughout LSP
             secure facilities in accordance with the Universal , Standard and Droplet
             Precautions.

      3.     MEDICAL DIRECTOR OR DESIGNEE shall ensure that:

             a.        Each unit has sufficient medical supplies to assist in the prevention
                       and symptomatic treatment of any pandemic event.

             b.        Emergency medical supplies are:



March 18, 2020                        Attachment 8 –                         Page 23 of 30
 Case 3:15-cv-00318-SDD-RLB        Document 580-4         03/28/20 Page 48 of 54


                  1)     Properly stored within the units in a secure designated area;
                         (central supply)
                  2)     Inventoried on a monthly basis;
                  3)     Rotated as necessary to preserve freshness and function.

             c.   A reporting system is in place for informing LSP medical providers
                  and the Regional Medical Director of patient symptoms that could
                  indicate and infectious outbreak.
                  1)      MEDICAL PROVIDERS may initiate confirmatory
                          laboratory evaluations to ascertain if a infectious agent is
                          responsible for the symptoms;
                  2)      The infection control department shall notify the appropriate
                          public health authorities and the regional medical director of
                          positive confirmatory test results;
                  3)      The infection control department at the direction of the
                          medical director or his designee shall initiate the appropriate
                          infection control measures when an outbreak is suspected or
                          confirmed.

             d.   The Facilities Medical Director or his designee in conjunction with
                  the homeland security coordinator shall ensure:
                  1)     Adequate emergency supplies are maintained for both
                         employees and offenders in a pandemic event to include but
                         not limited to:
                         a)      Non- perishable food;
                         b)      Drinking water;
                         c)      Iv fluids
                         d)      Facial tissue
                         e)      Surgical mask for the patients
                         f)      Adequate supply of N-95 mask for all in direct
                                 contact with the infected patient.
                         g)      Paper towels
                         h)      Toilet paper
                         i)      Biohazard bags
                         j)      Trash bags
                         k)      Anti-bacterial soap;
                         l)      Anti-bacterial hand sanitizing agents and dispensers
                         m)      Cleaning solutions with both cleaning and
                                 antimicrobial properties
                         n)      Other supplies as deemed necessary.

                  2)     Emergency supplies are stored in a secure ventilated area
                         (central supply)

                  3)     Emergency supplies are inventoried monthly and;

                  4)     Emergency supplies are rotated as necessary to preserve
                         freshness/function.



March 18, 2020                   Attachment 8 –                           Page 24 of 30
 Case 3:15-cv-00318-SDD-RLB          Document 580-4        03/28/20 Page 49 of 54


B.    RED PHASE:

      1.     Medical Director and designees shall maintain the above inter-pandemic
             and Pandemic Alert Period standards at a minimum;

      2.     The Medical Director or Designee may:

             a.     Initiate screening for signs and symptoms of all personnel, offenders
                    and visitors entering LSP.
                    1)       Screening Criteria shall be developed utilizing current
                             pandemic signs and symptoms.

             b.     Refuse entry to persons experiencing signs of infection.

             c.     Require symptomatic individuals who are granted access to wear
                    surgical masks and adhere to other infection control requirements.

      3.     The Medical Director or Designee shall:

             a.     Initiate a tracking system to follow patients with new diagnosis of
                    infection with the pandemic agent and follow patients in isolation
                    and quarantine;

             b.     Perform patient triage as indicated;

             c.     Initiate separate patient waiting and treatment areas when feasible
                    (use MPG as isolation/ treatment area)

             d.     Designate non-medical personnel to administer medications and
                    treatment, if necessary due to absence of multiple medical personnel
                    ill with the pandemic symptoms.

             e.     Direct the assessment and distribution of medications and medical
                    supplies as deemed appropriate;

             f.     Designate isolation, quarantine, and morgue areas.

             g.     Work in conjunction with the Department of Homeland Security
                    through the regional medical director and other appropriate agencies
                    for emergency management in response to the successive stages of
                    the pandemic event;


             h.     Provide the necessary level of response efforts as practicable.

             i.     Advise the Medical Director or Designee of the following:
                    1)     Isolation/quarantine of the affected population to include:
                           a)      Containment boundaries



March 18, 2020                     Attachment 8 –                          Page 25 of 30
 Case 3:15-cv-00318-SDD-RLB          Document 580-4        03/28/20 Page 50 of 54


                            b)        Need for appropriate environmental adjustments to
                                      include but not limited to :
                                   i.        All windows, doors, fans, and heating/air
                                             conditioning systems and any other opening
                                             to the outside can be closed and secured if
                                             directed to prevent air exchange.
                                  ii.        Ordering, distributing, and rationing food
                                             supplies and dietary supplements;
                                 iii.        Health and safety issues
                                 iv.         emergency release of personnel
                                  v.         Other issues as appropriate.

      4.     The Medical Director, with advisement of the regional Medical Director,
             and the Regional Warden or his designee, shall be responsible for the
             internal operations and the activation of the appropriate level of response
             for a pandemic event for each affected secure facility.

      5.     The Medical Director, Regional Medical Director and the Regional Warden
             or his designee shall be responsible for the expanded internal level of
             response and the organization of employees in the Incident Management
             System to include:

             a.     Managing incident response functions;

             b.     Declaring a lockdown where normal programming ceases.

             c.     Requiring employees to function outside their normal area of
                    expertise as needed

             d.     Ensuring the escalated level of response structure develops at a pace
                    which stays ahead of the tactical deployment of personnel and
                    resources;
             e.     Ensuring adequate personnel resources are available.

             f.     Not permitting any person to;
                    1)     Respond to a crisis situation unless instructed to do so; or
                    2)     Enter any secure unit if exhibiting any type of flu symptoms
                           as stated above.

      6.     The Director and/or his designee shall ensure:

             a.     Appropriate levels of communication are established with the family
                    members of the affected employees and offenders (RN Program
                    Coordinator of Communications)

C.    POST PANDEMIC PERIOD:

      1.     Medical practice will resume as in the Inter-pandemic Period Standards.



March 18, 2020                     Attachment 8 –                         Page 26 of 30
 Case 3:15-cv-00318-SDD-RLB        Document 580-4       03/28/20 Page 51 of 54


      2.     The Regional Warden or his designee in consultation with the Medical
             Director and the Regional Medical Director shall:

             a.    Arrange for debriefing to gather pertinent information that may be
                   applied to future emergency response efforts.

             b.    Complete an after action report to include:
                   a)    Review incident;
                   b)    event analysis;
                   c)    Identify areas in need of improvement;
                   d)    Create a corrective action plan for future events to be used
                         in the revision of this pandemic event protocol.




March 18, 2020                   Attachment 8 –                        Page 27 of 30
     Case 3:15-cv-00318-SDD-RLB                Document 580-4          03/28/20 Page 52 of 54




                     LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS
                                 LOUISIANA STATE PENITENTIARY
                                             H1N1 FLU




             SCREENING CHECKLIST – EMPLOYEE/OFFENDER
 Name:                                  DOC # (if applicable):    Employee Work Assignment or Offender Housing
                                                                  Assignment:



                                                                                        YES               NO

1.       Spent any time in the H1N1 flu affected areas within the past 7 days?                           
2.       Spent any time with anyone from these areas within the past 7 days?                             
3.       Did the offender arrive at this facility within the last 8 days?                                
4.       Does the employee/offender present any of the following signs?
            Temperature > than 100°                                                                     
            Sore Throat                                                                                 
            Cough                                                                                       
            Shortness of breath, Dyspnea, ↓ 02 sats                                                     
            Nasal congestion or drainage                                                                
            Vomiting                                                                                    
            Lethargy                                                                                    
5.       Does the employee/offender report any of these symptoms within the
         past 24 hours?
            Body aches                                                                                  
            Unexplained fatigue or weakness                                                             
            Nausea/vomiting                                                                             
             Diarrhea                                                                                   

COMMENTS:




________________________________                       ________________________________
Signature of Medical Interviewer                       Date of Interview

________________________________                       ________________________________
Signature of Reviewing Provider                        Date of Review




March 18, 2020                              Attachment 8 –                               Page 28 of 30
     Case 3:15-cv-00318-SDD-RLB            Document 580-4         03/28/20 Page 53 of 54



                     LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS
                               LOUISIANA STATE PENITENTIARY
                                          H1N1 FLU




                        QUESTIONNAIRE – FRONT GATE
 Name:                                                Company:



                                                                                 YES             NO

1.       Spent any time in the H1N1 flu affected areas within the past 7 days?              
2.       Spent any time with anyone from these areas within the past 7 days?                
3.       Over the past 24 hours, has the person had any of the following?
            Temperature > than 100°                                                        
            Sore Throat                                                                    
            Cough                                                                              
            Shortness of breath                                                                
            Achy feeling/fatigue                                                               
            Runny or stuffy nose                                                               
            Nausea/vomiting                                                                    
            Diarrhea                                                                           

If the person answers yes to 2 or more, please notify medical.




________________________________                 ________________________________
Signature of Interviewer                         Date of Interview




March 18, 2020                           Attachment 8 –                          Page 29 of 30
 Case 3:15-cv-00318-SDD-RLB     Document 580-4   03/28/20 Page 54 of 54




March 18, 2020                Attachment 8 –                 Page 30 of 30
